Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13 and 15 are pending in this application. Claims 1 and 15 are currently amended. Claims 2, 3, 5-13 were previously presented. Claims 4 and 14 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 7, applicant argues that “analogous arguments apply to independent claims 9 and 10”. Independent claims 9 and 10 do not have the new claim limitation of “the secondary processor component being also arranged to acquire a secondary power supply parameter relating to supplying power to the electrical installation, and, on the basis of the secondary power supply parameter, to produce a secondary command for causing the line to be opened or closed, and to control the bistable relay in such a manner as to open or close the cut-off member as a function of the secondary command.” Hence the previous prior art Jain (A prepaid meter using mobile communication, Amit Jain, Mohnish Bagree, International Journal of Engineering, Science and Technology, Vol. 3, No. 3, 2011, pp. 160-166) teaches the claim limitations of claims 9 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (A prepaid meter using mobile communication, Amit Jain, Mohnish Bagree, International Journal of Engineering, Science and Technology, Vol. 3, No. 3, 2011, pp. 160-166) and further in view of Tian (EP0814555A1; Translation attached).
Regarding claim 1, Jain teaches a system (i.e. prepaid meter working schema) (fig.1) comprising an electricity meter (i.e. energy meter) (fig.1) and a circuit breaker (i.e. contactor) (fig.1), separate from and in communication with the electricity meter (implicit, contactor is separate from electricity meter as seen in fig.1 and a communication line exists as shown in fig.1), for including in a line connecting an electricity distribution network (i.e. schema) (fig.1) to an electrical installation (i.e. consumer) (fig.1), the electricity meter comprising: a primary processor (implicit, processor is required to receive/transmit wireless communication signal 
Jain does not teach the circuit breaker comprising, a bistable relay arranged to open or to close the cut-off member; the secondary processor component being also arranged to acquire a secondary power supply parameter relating to supplying power to the electrical installation, and, on the basis of the secondary power supply parameter, to produce a secondary command for causing the line to be opened or closed, and to control the bistable 
Tian teaches in a similar field of endeavor of interrupting flow of current, a circuit breaker (i.e. differential protection device) (fig.4) comprising, a bistable relay (i.e. control relay 14) (fig.4) (page 3, The relay 14 is preferably of the bistable type) arranged to open or to close a cut-off member (i.e. contacts 2) (fig.4) (page 4, When the relay 14 controls the contacts 2, the opening and closing takes place automatically); a secondary processor component (i.e. processing unit 12) (fig.4) being also arranged to acquire a secondary power supply parameter (page 2, monitoring the supply voltage) relating to supplying power to the electrical installation (implicit, as seen in fig.4), and, on the basis of the secondary power supply parameter (page 2, control relay connected to the monitoring device for depending on the supply voltage, control the opening or closing of contacts on the main circuit), to produce a secondary command (page 4, processing unit 12 triggers the opening of the first main contacts 2 if an electrical fault is detected) for causing the line to be opened or closed (implicit), and to control the bistable relay in such a manner as to open or close the cut-off member as a function of the secondary command (page 4, trigger relay 7 controlled by the processing unit 12 … lock the automatic closing by the control relay 14 when an opening of the contacts 2 has been caused by the relay trigger).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bistable relay to open or close the cut-off member of circuit breaker; the secondary processor component being also arranged to acquire a secondary power supply parameter relating to supplying power to the 
Regarding claim 2, Jain and Tian teach the system according to claim 1, wherein the primary power supply parameter comprises an opening request or a closing request produced by equipment external to the system (Jain, i.e. power utility) (fig.1) (Jain, power utility is external to electricity meter and circuit breaker) and received by the primary processor component of the electricity meter via the primary transceiver (Jain, implicit, the wireless communication is received by the transceiver of claim 1).
Regarding claim 3, Jain and Tian teach the system according to claim 1, wherein the primary power supply parameter is a measurement of primary phase current, and/or a measurement of primary neutral current, and/or a measurement of primary voltage as taken by the electricity meter (Jain, implicit, page 2 subheading 2, microcontroller programmed to perform specific calculations and present it in terms of electrical energy units) (Jain, to calculate electrical energy units, a measurement of current or voltage is required).
Regarding claim 5, Jain and Tian teach the system according to claim 1, wherein the primary transceiver is a powerline carrier transceiver (Jain, implicit, the communication between the schema of fig.1 happens both with the radio frequency signal and current/voltage signals are received over the transmission line) and the secondary receiver is a powerline 
Regarding claim 8, Jain and Tian teach the system according to claim 1, including means for pairing the electricity meter and the circuit breaker (Jain, implicit, as seen in figs.1 and 2).
Regarding claim 9, it is rejected for the same reasons as stated in claim 1.
Regarding claim 10, it is rejected for the same reasons as stated in claim 1.
Regarding claim 11, it is rejected for the same reasons as stated in claim 1.
Regarding claim 12, the method is rejected for the same reasons as stated in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (A prepaid meter using mobile communication, Amit Jain, Mohnish Bagree, International Journal of Engineering, Science and Technology, Vol. 3, No. 3, 2011, pp. 160-166) and Tian (EP0814555A1; Translation attached), and further in view of Park (US20130039229A1).
Regarding claim 6, Jain and Tian teach the system according to claim 5.
Jain and Tian do not explicitly teach the system wherein the primary transceiver is a two-band transceiver and the secondary receiver is a single-band receiver.
Park teaches a system (i.e. mobile handset 167) (fig.11) wherein a transceiver (i.e. transceiver unit 235) (fig.11) is a two-band transceiver ([0059], transceiver unit 235 may either include band-specific transmitters/receivers (like transmitters 190-191 and receivers 193-194 in FIG. 9)) and a receiver (i.e. receiver 223) (fig.10) is a single-band receiver ([0059], or a wideband transmitter/receiver pair (e.g., transmitter 222 and receiver 223 in FIG. 10)).
.

Claims 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (A prepaid meter using mobile communication, Amit Jain, Mohnish Bagree, International Journal of Engineering, Science and Technology, Vol. 3, No. 3, 2011, pp. 160-166) and Tian (EP0814555A1; Translation attached), and further in view of Kates (US20070299562A1).
Regarding claim 7, Jain and Tian teach the system according to claim 1.
Jain and Tian do not teach, wherein the circuit breaker includes a secondary voltage sensor arranged to measure a downstream voltage downstream from the cut-off member.
Kates teaches in a similar field of endeavor of circuit breakers with bistable relay that the circuit breaker includes a secondary voltage sensor (Kates, i.e. voltage sensor 401) (fig.9) arranged to measure a downstream voltage (Kates, [0052], sensor 401 measures voltage provided to a load) downstream from the cut-off member (Kates, implicit from fig.9 that voltage sensor 401 is downstream from circuit breaker 901).

Regarding claim 13, the method is rejected for the same reason as stated in claim 7. Kates further teaches that if the absolute value of the downstream voltage is greater than a predetermined voltage threshold (Kates, [0066], he processing system 304 trips the breaker 901 when an over-voltage condition is detected by the voltage sensor 401) (it is implicit there exists a threshold when an overvoltage is mentioned), and if the primary command is for causing the line to be closed, refusing to close the line (Kates, [0066], voltage sensor 401 can be used to detect when the relay 309 fails to open or close as instructed by the processing system 305) (it is implicit that refusing to close can be programmed in the processor, as a detection of failure to close can be achieved).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the downstream monitoring capabilities of circuit breaker in Jain and Tian, as taught by Kates, as it provides the advantage of reduced bulkiness of electricity meter and a modular design that aids in electrical power service.
Regarding claim 15, Jain and Tian teach the monitoring method according to claim 12.
Jain and Tian do not teach a computer-readable storage medium storing  a computer program including instructions for enabling the processor component of the circuit breaker.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the storage means in Jain and Tian, as taught by Kates, as it provides the advantage of effective implementation of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (CN202513107U; Translation attached), Wang (CN204858747U; Translation attached), Banker (US20080195794A1), Kagan (US20100076616A1), Goh (US20070055898A1),  Pally (WO2007056878) and (KR19990077643A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/09/2022


/Scott Bauer/Primary Examiner, Art Unit 2839